Exhibit (p)(3) [Missing Graphic Reference] Global Thematic Partners LLC – Code of Ethics July 1, 2010 Table of Contents I.OVERVIEW3 II.GENERAL RULE3 III.DEFINTIONS4 IV.RESTRICTIONS6 A.General6 B.Specific Blackout Period Restrictions6 SAME-DAY RULE6 7-DAY RULE7 EXCEPTIONS TO BLACKOUT PERIODS7 C.New Issues (IPOs)8 D.Short -Term Trading8 30-DAY RULE8 E.Restricted List8 F.Private Placements9 V.COMPLIANCE PROCEDURES9 A.Designated Brokerage Accounts9 B.Pre-Clearance10 C.Reporting Requirements10 (i)Disclosure of Employee Related Accounts/Provision of Statements10 (ii)Quarterly Personal Securities Trading Reports (“PSTs”)10 (iii)Annual Acknowledgement of Personal Securities Holdings11 (iv)Annual Acknowledgement of Accounts11 D.Confirmation of Compliance with Policies12 VI.OTHER PROCEDURES/RESTRICTIONS12 A.Service on Boards of Directors12 B.Outside Business Affiliations12 C.Executorships13 D.Trusteeships13 E.Custodianships and Powers of Attorney13 F.Gifts and Entertainment13 G.Rules for Dealing with Governmental Officials and Political Candidates 14 H.Confidentiality15 VII.SANCTIONS15 VIII.INTERPRETATIONS AND EXCEPTIONS15 SCHEDULE A:Code of Ethics Sanctions16 CODE OF ETHICS I.OVERVIEW The Global Thematic Partners’ Code of Ethics (“the Code”) sets forth the specialized rules for business conduct and guidelines for the personal investing activities that generally are required of all employees of Global Thematic Partners (“the Firm”). In addition to the code, each Employee must observe principles and rules set forth any other applicable legal vehicle policies and obligations. It is essential that all employees understand and adhere to the Firm’s commitment to act with fairness, decency and integrity in all of its business dealings The Code and any amendments thereof will be provided to all employees of the Firm.All employees must acknowledge receipt of the Code within ten (10) days of hire and on an annual basis at a time set forth by Compliance, within the Code of Ethics Annual Acknowledgement.All employees must also acknowledge receipt of any amendments made to the Code if such determination is made by Compliance that such acknowledgement should occur prior to the next Code of Ethics Annual Acknowledgement period. II.GENERAL RULE Employees will, in varying degrees, participate in or be aware of fiduciary and investment services provided to registered investment companies, institutional investment clients, employee benefit trusts and other types of investment advisory accounts.The fiduciary relationship mandates adherence to the highest standards of conduct and integrity. We will at all times conduct ourselves with integrity and distinction, putting first the interests of our clients. Accordingly, personnel acting in a fiduciary capacity must carry out their duties for the exclusive benefit of the client accounts.Consistent with this fiduciary duty, the interests of the Firm’s clients take priority over the investment desires of the Firm and Firm employees.All employees must conduct themselves in a manner consistent with the requirements and procedures set forth in the Code. 3 q There must be no conflict, or appearance of conflict, between the self-interest of any Employee and the responsibility of that Employee to the Firm, its shareholders or its clients. q Employees must never improperly use their position with the Firm for personal or private gain to themselves, their family or any other person. Employees are required to comply with applicable U.S. federal securities laws and may also be required to comply with other policies imposing separate requirements.Specifically, they may be subject to laws or regulations that impose restrictions with respect to personal securities transactions, including, but not limited to, Section 17(j) and Rule 17j-1 under the Investment Company Act of 1940 (the “Act”).The purpose of this Code of Ethics is to ensure that, in connection with his or her personal trading, no Employee (as defined below) shall conduct any of the following acts upon a client account: § To employ any device, scheme or artifice to defraud; § To make any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statement not misleading; § To engage in any act, practice or course of business that operates or would operate as a fraud or deceit; or § To engage in any manipulative practice. Any violations of the Code of Ethics must be reported to the Chief Compliance Officer III.DEFINTIONS A. “Investment Personnel” shall mean and include: Portfolio Managers, traders, analysts (and other Employees who work directly with Portfolio Managers in an assistant capacity) and others as may be determined by Compliance. As those responsible for making investment decisions (or participating in such decisions) in client accounts or providing information or advice to Portfolio Managers or otherwise helping to execute or implement the Portfolio Managers' recommendations, Investment Personnel occupy a comparatively sensitive position, and thus, additional rules outlined herein apply to such individuals. B. “Access Person” shall mean and include: (i) Officers and directors of GTP entities and officers and directors of GTP-sponsored investment companies who are affiliated persons of GTP entities.Also included are Employees of these entities who have access to timely information relating to investment management activities, research and/or client portfolio holdings as well as those who in the course of their job regularly receive access to client trading activity (this would generally include members of the Investment Operations). Also 4 included here are persons in a control relationship (as defined in Section 2(a)(9) of the Act) to GTP who obtain information concerning investment recommendations made to any client account. (ii) Any other personnel with responsibilities related to the asset management business or frequent interaction with Access Persons or Investment Personnel as determined by Compliance (e.g., Legal, Compliance, Risk, Operations, Sales & Marketing, as well as certain long-term temporary Employees and consultants). C. “Non-Access Person” shall mean and include: GTP personnel who are not defined in Section III A. or B. above, who have access to neither client trading activity nor recommendations made in relation to any client account or as further determined by Compliance. D. “Employees” is a general term which shall include all GTP employees, including Investment Personnel, Access Persons and Non-Access Persons as well as those non-GTP employees who may be subject to this Code of Ethics (see III.B.(ii) above). E. “Employees” is a general term which shall include all GTP employees. F. “Accounts” shall mean all securities accounts, whether brokerage or otherwise, securities held directly outside of accounts and shall include open-end DWS mutual funds Sub-advised by GTP and closed-end Mutual Fund accounts. G. “Employee Related Account” of any person subject to the Code shall mean: (i) The Employee’s own Accounts; (ii) The Employee’s spouse’s/domestic partner’s Accounts and the Accounts of minor children and other relatives living in the Employee’s home; (iii) Accounts in which the Employee, his/her spouse/domestic partner, minor children or other relatives living in their home have a beneficial interest (i.e., share in the profits even if there is no influence on voting or disposition of the shares); and (iv) Accounts (including corporate Accounts and trust Accounts) over which the Employee or his/her spouse/domestic partner exercises investment discretion or direct or indirect influence or control. NOTE: ANY PERSON SUBJECT TO THE CODE IS RESPONSIBLE FOR COMPLIANCE WITH THESE RULES WITH RESPECT TO ANY EMPLOYEE RELATED ACCOUNT, AS APPLICABLE. H. “Securities” shall include equity or debt securities, derivatives of securities (such as options, warrants, and ADRs),futures, commodities, securities indices, exchange-traded funds, government and municipal bonds and similar instruments, but do not include: 5 (i)Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements. A. “Mutual Funds” shall include all mutual funds (open-end and closed-end mutual funds),but will exclude: (i) Shares of open-end money market mutual funds (unless otherwise directed by Compliance). IV.RESTRICTIONS For purposes of the Code, a prohibition or requirement applicable to any Employee applies also to transactions in Securities and Mutual Funds for any of that Employee’s Employee Related Accounts, including transactions executed by that Employee's spouse or relatives living in that Employee's household (see definition under III.B.). A. General (i) The Basic Policy: Employees have a personal obligation to conduct their investing activities and related Securities and Mutual Fund transactions lawfully and in a manner that avoids actual or potential conflicts between their own interests and the interests of GTP and its clients.Employees must carefully consider the nature of their GTP responsibilities - and the type of information that he or she might be deemed to possess in light of any particular Securities and Mutual Fund transaction - before engaging in that transaction. Material Nonpublic Information: Employees in possession of material nonpublic information about or affecting Securities or their issuer are prohibited from buying or selling such Securities or advising any other person to buy or sell such Securities. (ii) Restricted Lists: Employees are not permitted to buy or sell any Securities that are included on the GTPRestricted (iii) “Front Running:” Employees are prohibited from buying or selling Securities, Mutual Funds or other instruments in their Employee Related Accounts so as to benefit from the Employee’s knowledge of the Firm’s or a client's trading positions, plans or strategies, or forthcoming research recommendations. B. Specific Blackout Period Restrictions (i) SAME-DAY RULE:Employees shall not knowingly affect the purchase or sale of a Security for an Employee Related Account on a day during which any client account has a “buy” or “sell” order for the same Security, until that order is executed or withdrawn. (ii) 7-DAY RULE:Employees shall not affect the purchase or sale of a Security for an Employee Related Account within seven calendar days before or seven calendar days after the same Security is traded (or 6 contemplated to be traded) for by a client account with which the individual is associated. (iii) Employees must always act to avoid any actual or potential conflict of interest between their GTP duties and responsibilities and their personal investment activities.To avoid potential conflicts, absent specific written approval from the COO or designee and Compliance, Employees should not personally invest in Securities issued by companies with which they have significant dealings on behalf of GTP, or in investment vehicles sponsored by the companies.Additional rules that apply to Securities transactions by Employees, including the requirement for Employees to pre-clear personal Securities transactions and rules regarding how Employee Related Accounts must be maintained, are described in more detail later in this Code of Ethics. (iv) EXCEPTIONS TO BLACKOUT PERIODS(above items i, ii, and iii only) The following are exempt from the specified blackout periods: q The purchase or sale of 500 shares or less in companies comprising the S&P 500 Index; q ETFs (Exchange-Traded Funds – e.g., SPDRs or “Spiders” (S&P 500 Index), DIAs or “Diamonds” (Dow Jones Industrial Average), etc.); q Government and municipal bonds; q Currency and Interest Rate Futures; q Securities indices; q Shares purchased under an issuer sponsored Dividend Reinvestment Plan (“DRIPs”), other than optional purchases; q To the extent acquired from the issuer, purchases effected upon the exercise of rights issued pro rata to holders of a class of Securities; and q Securities purchased under an employer sponsored stock purchase plan or upon the exercise of employee stock options. Note:Transactions in derivative instruments, including warrants, convertible Securities, futures and options, etc. shall be restricted in the same manner as the underlying Security. C. New Issues (IPOs) Employees are prohibited from purchasing or subscribing for Securities pursuant to an initial public offering. 7 D.Short -Term Trading Employees must always conduct their personal trading activities lawfully, properly and responsibly, and are encouraged to adopt long-term investment strategies that are consistent with their financial resources and objectives.GTP generally discourages short-term trading strategies, and Employees are cautioned that such strategies may inherently carry a higher risk of regulatory and other scrutiny.In any event, excessive or inappropriate trading that interferes with job performance or compromises the duty that GTP owes to its clients and shareholders will not be tolerated. 30-DAY RULE:Employees are prohibited from transacting in the purchase and sale, orsale and purchase, of the same (or equivalent) Securities and closed-end Mutual Funds within 30 calendar days.This requirement also applies to all funds (open-end or closed-end) of DWS Investments which are Sub-Advised by GTP.The 30-day holding period also applies to each short vs. the box sale, which is the only short sale permitted activity.Therefore, for purposes of this section, the assumption is a last in, first out(LIFO) order of transaction in a particular Security and/or Mutual Fund. Mutual Funds subject to periodic purchase plans can be sold once within 30 calendar days after a periodic purchase. The following are exempted from this restriction: q Shares purchased under an issuer sponsored Dividend Reinvestment Plan (“DRIPs”), other than optional purchases; q To the extent acquired from the issuer, purchases effected upon the exercise of rights issued pro rata to holders of a class of Securities; q Securities purchased under an employer sponsored stock purchase plan; q Securities pre-cleared and purchased with a specific stop-limit provision attached, q Fixed Income Mutual Funds investing in government bonds with “short-term” in their name; and, q Open-end Mutual Funds other than DWS Investments Mutual Funds sub-advised by the GTP. E. Restricted List The Restricted List is comprised of securities in which the normal trading or recommending activity of and its employees is prohibited or subject to specified restrictions.While the Restricted List is distributed within GTP its composition is generally considered confidential and should not be shared outside of GTP. All Employees are prohibited from buying or selling for their Employee Related Accounts any Securities that are as such restricted on the Restricted List. Please see Restricted List Policy. 8 F. Private Placements, Private Investment Partnerships and other Private Interests Prior to effecting a transaction in private Securities (i.e., Securities not requiring registration with the Securities and Exchange Commission and sold directly to the investor), or purchasing or subscribing for interests of any kind in a privately held company, private investment partnership, or industrial/commercial property, all Employees must first obtain the approval of his/her supervisor and then pre-clear the transaction with the Compliance, Any new Employee who holds an interest in any of the above, must disclose such holdings to Compliance within 10 days of employment Interests in private Securities, privately held companies, investment partnerships, and industrial/commercial property, other than family partnerships, will typically be expected to involve passive holdings of 5% of the entity, where the Employee does not participate in any way in the solicitation of investors or capital raising and does not serve in the management or on the board of directors of such entity. V.COMPLIANCE PROCEDURES A. Designated Brokerage Accounts All Employees must obtain the explicit permission of Compliance prior to opening a new Employee Related Account.Upon joining GTP, new Employees are required to disclose all of their Employee Related Accounts (as previously defined) to Compliance and must carry out the instructions provided to conform such accounts, if necessary, to the Firm's policies. Under no circumstance is an Employee permitted to open or maintain any Employee Related Account that is undisclosed to Compliance.Also, the policies, procedures and rules described throughout this Code of Ethics apply to all Employee Related Accounts. Accordingly, all Employees are required to open and maintain their Employee Related Brokerage Accounts with E*Trade, Charles Schwab, or Deutsche Bank Alex Brown, including directing their brokers to supply duplicate copies of transaction confirmations and periodic account statements. B. Pre-Clearance Proposed Securities and closed-end Mutual Fund transactions must be pre-cleared by all Employees with the Compliance Department (and approved by a Supervisor) in accordance with the Employee/Employee-Related Trading Policy prior to their being placed with the broker. Such approvals are good only for the day on which they are issued.Employees are personally responsible for ensuring that the proposed transaction does not violate the Firm's policies or applicable securities laws and regulations by virtue of the Employee’s 9 responsibilities or information he or she may possess about the Securities or their issuer. The following are exempted from the pre-clearance requirement: q Open-end Mutual Funds; q Direct obligations of the Government of the United States; q Shares purchased under an issuer sponsored Dividend Reinvestment Plan (“DRIPs”), other than optional purchases; q Accounts expressly exempted by Compliance which are managed under the exclusive direction of an outside money manager; q Securities pre-cleared and purchased with a specific stop-limit provision attached do not require additional pre-clearance prior to execution; q To the extent acquired from the issuer, purchases effected upon the exercise of rights issued pro rata to holders of a class of Securities; and q Securities purchased under an employer sponsored stock purchase plan. C. Reporting Requirements (i) Disclosure of Employee Related Accounts/Provision of Statements As stated in Section V.COMPLIANCE PROCEDURES(A.Designated Brokerage Accounts) above, upon joining GTP , new Employees are required to disclose all of their Employee Related Accounts to Compliance, and must carry out the instructions provided to conform such Accounts, if necessary, to GTP. In addition, pursuant to Rule 17j-1 of the Act, no later than ten (10) days after an individual becomes an Employee he or she must also complete and return a “Personal Securities Holdings Report” (filed during the “new hire” Code of Ethics Annual Acknowledgement) for Securities, Close-End Mutual Fund holdings and holdings in DWS Mutual Funds Sub-advised by GTP to Compliance (see iii.Annual Acknowledgement of Personal Securities Holdings below). (ii) Quarterly Personal Securities Trading Reports (“PSTR”) 10 Pursuant to Rule 17j-1 of the Act, within thirty (30) days of the end of each calendar quarter, all Employees must submit to Compliance a PSTR for Securities and closed-end Mutual Fund transactions, unless exempted. All PSTRs that have reportable personal Securities and closed-end Mutual Fund transactions for the quarter will be reviewed by the appropriate designated supervisory and/or Compliance person.Employees that do not have any reportable transactions in a particular quarter must indicate as such in the reporting system for the respective quarter. The following types of transactions do not have to be reported: · Transactions effected in an account in which the employee has no direct or indirect influence or control (i.e. discretionary/managed accounts) do not have to be reported. · Transactions in Mutual Funds subject to periodic purchase plans are not required to be reported quarterly, but holdings may still require reporting annually (see iii. below). · Transactions effected pursuant to an automatic investment plan or as a result of a dividend reinvestment plan do not have to be reported. · Transactions in the following: o Bankers’ Acceptances; o Bank Certificates of Deposits (CDs); o Commercial Paper; o Money Markets; o Direct Obligations of the U.S. Government; o High Quality, Short-Term Debt Instruments (including repurchase agreements); and, o Open-End Mutual Funds other than DWS Investments Mutual Funds Sub-advised by GTP, and off-shore funds (unless specifically directed by Compliance) (iii) Annual Acknowledgement of Personal Securities Holdings All Employees must submit to Compliance on an annual basis at a date specified by Compliance, a Personal Securities Holdings Report for all Securities, closed-end Mutual Fund holdings and holdings in DWS Funds Sub-advised by GTP, unless exempted. A new employee must submit this report within ten (10) days of hire or rehire.This report must be submitted once within each twelve (12) month period and the information submitted must be current within forty-five (45) calendar days of the report or forty-five (45) days prior to the hire date, in the case of a new employee. All Personal Securities Holdings will be reviewed by the appropriate designated supervisory and/or Compliance person.Employees that do not have any reportable securities holdings must indicate as such in the reporting system. 11 The following types of holdings do not have to be reported: · Securities held in accounts over which the employee had no direct or indirect influence or control (i.e. discretionary/managed accounts) do not require reporting. · Bankers’ Acceptances; · Bank Certificates of Deposits (CDs); · Commercial Paper; · Money Markets; · Direct Obligations of the U.S. Government; · High Quality, Short-Term Debt Instruments (including repurchase agreements); and, · Open-End Mutual Funds other than DWS Investments Mutual Funds Sub-Advised by GTP, (unless specifically directed by Compliance) (iv) Annual Acknowledgement of Accounts Once each year, at a date to be specified by Compliance, each Employee must acknowledge that they do or do not have brokerage Accounts.Employees with brokerage and Accounts must acknowledge each Account. D. Confirmation of Compliance with Policies Annually, each Employee is required to acknowledging that he or she has received the Code, as amended or updated, and confirm his or her adherence to it.Understanding and complying with the Code and truthfully completing the Acknowledgment is the obligation of each Employee.Failure to perform this obligation may result in disciplinary action, including dismissal, as well as possible civil and criminal penalties.(See Section I.OVERVIEW) VI.OTHER PROCEDURES/RESTRICTIONS A. Service on Boards of Directors Service on Boards of publicly traded companies should be limited to a small number of instances.However, such service may be undertaken after approval from the COO or designee and Compliance, based upon a determination that these activities are consistent with the interests of GTP and its clients.Employees serving as directors will not be permitted to participate in the process of making investment decisions on behalf of clients which involve the subject company. Please see the Outside Business Activities and Affiliations Policy below. B. Outside Business Affiliations Employees may not maintain outside business affiliations (e.g., officer, director, governor, trustee, part-time employment, etc.) without the prior written approval of the appropriate supervisor and Compliance.Employees may not engage in 12 any activities on behalf of an approved outside business affiliation during company time or while using GTP property (e.g., e-mail, internet) other than on a purely de minimis basis. C. Executorships As a general rule, GTP discourages acceptance of executorships by members of the organization. However, family relationships may make it desirable to accept executorships under certain wills. In all cases (other than when acting as Executor for one's own spouse, domestic partner, parent or spouse's or domestic partner’s parent), it is necessary for the individual to have the written authorization of the appropriate supervisor and Compliance. Authorization to serve as an executor may be given in situations assuming that arrangements for the anticipated workload can be made without undue interference with the individual's responsibilities to GTP.For example, this may require the employment of an agent to handle the large amount of detail which is usually involved.In such a case, the Firm would expect the individual to retain the commission. There may be other exceptions which will be determined based upon the facts of each case. D. Trusteeships All trusteeships must have the written approval of the Firm and must be reported in writing to Compliance. The Firm will normally authorize Employees to act as trustees for trusts of their immediate family. Other non-client trusteeships can conflict with our clients' interests so that acceptance of such trusteeships will be authorized only in unusual circumstances. E. Custodianships and Powers of Attorney It is expected that most custodianships will be for minors of an individual's immediate family. These will be considered as automatically authorized and do not require written approval of the Firm. However, the written approval of GTP is required for all other custodianships.All such existing or prospective relationships must be reported in writing to Compliance. Entrustment with a Power of Attorney to execute Securities transactions on behalf of another requires written approval of Compliance. Authorization will only be granted if GTP believes such a role will not be unduly time consuming or create conflicts of interest. F. Gifts and Entertainment Giving and receiving gifts and entertainment can create a conflict of interest or the appearance of a conflict of interest and may, in some instances, violate the law.Employees may not accept or give gifts, entertainment, or other things of 13 material value that would create the appearance that the gift or entertainment is intended to influence or reward the receipt of business, or otherwise affect an employee’s decision-making. Gifts offered or received which have no undue influence on providing financial services may be permitted in accordance with the Gifts, Entertainment, and Charitable Donations Policy.In addition, special circumstances may apply to Employees acting in certain capacities within the organization. Gifts and Entertainment to Public/Government Officials, Taft Hartely Union Officials and ERISA Plans and their Fiduciaries The Department of Labor and other governmental agencies, legislative bodies and jurisdictions may have rules and regulations regarding the receipt of gifts by their employees or officials.In many cases, the giving of gifts or entertainment to these entities or individuals will be prohibited.Please see the Gifts, Entertainment, and Charitable Donations Policy for further details. G. Rules for Dealing with Governmental Officials and Political Candidates (i) Corporate Payments or Political Contributions No corporate payments or gifts of value may be made to any outside party, including any government official or political candidate or official, for the purpose of securing or retaining business for GTP or influencing any decision on its behalf. · The Federal Election Campaign Act prohibits corporations and labor organizations from using their general treasury funds to make contributions or expenditures in connection with federal elections, and therefore GTP departments may not make contributions to U.S. Federal political parties or candidates. · Corporate contributions to political parties or candidates in jurisdictions not involving U.S. Federal elections are permitted only when such contributions are made in accordance with applicable local laws and regulations, the prior approval of the COO and Compliance. Under the Foreign Corrupt Practices Act, Elections Law and other applicable regulations, severe penalties may be imposed on GTP and on individuals who violate these laws and regulations.Similar laws and regulations may also apply in various countries and legal jurisdictions where GTP does business. (ii) Personal Political Contributions Employees must pre-clear ALL political contributions before making or soliciting such contributions.This includes contributions that are paid from accounts held in the name of the employee and those jointly held 14 with others regardless of who made the contribution.A political contribution made on behalf of an employee's spouse, dependent children and/or unemancipated minors may all also need to be pre-cleared depending on State or Municipal reporting requirements. No personal payments or gifts of value may be made to any outside party, including any government official or political candidate or official, for the purpose of securing business for GTP or influencing any decision on its behalf.Employees should always exercise care and good judgment to avoid making any political contribution that may give rise to a conflict of interest or the appearance of conflict.If GTP engages in business with a particular governmental entity or official, Employees should avoid making personal political contributions to officials or candidates who may appear to be in a position to influence the award of business to GTP.All political contributions should be made in accordance with GTP policies and procedures. H. Confidentiality Employees must not divulge contemplated or completed securities transactions or trading strategies of GTP clients to any person, except as required by the performance of such person’s duties and only on a need-to-know basis VII.SANCTIONS Any Employee who violates the Code may be subject to disciplinary actions, including possible dismissal.In addition, violations of the Code, including any Securities transactions executed in violation of the Code, such as short-term trading or trading during blackout periods, may subject the Employee to sanctions, ranging from warnings and trading privilege suspensions to financial penalties, including but not limited to, unwinding the trade and/or disgorging of the profits orother financial penalties.Finally, violations and suspected violations of criminal laws will be reported to the appropriate authorities as required by applicable laws and regulations. VIII.INTERPRETATIONS AND EXCEPTIONS Compliance shall have the right to make final and binding interpretations of the Code and may grant an exception to certain of the above restrictions, as long as no abuse or potential abuse is involved.Each Employee must obtain approval from Compliance before taking action regarding such an exception.Any questions regarding the applicability, meaning or administration of the Code shall be referred in advance of any contemplated transaction to Compliance. 15 SCHEDULE A 16 Code of Ethics Code of Ethics Sanctions1 Violation Sanction Failure to Obtain Pre-Clearance 1st Violation Written Warning 2nd Violation Trading Prohibited for 30 Days 3rd Violation + Trading Prohibited for 60 Days Failure to Comply with the with Same Day Rule2 1st Violation Unwind the Trade/Disgorgement of Profit and Written Warning 2nd Violation Unwind the Trade/Disgorgement of Profit and 30 Day Trading Ban 3rd Violation + Unwind the Trade/Disgorgement of Profit and 60 Day Trading Ban Failure to Comply with the 7-Day Rule2 1st Violation Unwind the Trade/Disgorgement of Profit and Written Warning 2nd Violation Unwind the Trade/Disgorgement of Profit and 30 Day Trading Ban 3rd Violation + Unwind the Trade/Disgorgement of Profit and 60 Day Trading Ban Failure to Comply with the with 30 Day Hold Rule 1st Violation Written Warning 2nd Violation Disgorgement of Profit and 30 Day Trading Ban 3rd Violation + Disgorgement of Profit and 60 Day Trading Ban Other Material Violations Gifts & Entertainment / Political Contribution 1st Violation Disciplinary Action as determined by Compliance 2nd Violation + Severe Disciplinary Action as determined by Compliance Failure to File / Incomplete / Late 17j-1 Reporting (Quarterly Personal Securities Trading Reporting)3 1st Violation First Deadline Missed Written Warning Second Deadline Missed 30 Day Trading Ban with Escalation to Senior Management Third Deadline Missed 60 Day Trading Ban with Escalation to Senior Management with Note to Employee File Forth Deadline Missed + Severe Disciplinary Action as determined by Compliance 2nd Violation First Deadline Missed 30 Day Trading Ban Second Deadline Missed 60 Day Trading Ban with Escalation to Senior Management Third Deadline Missed 90 Day Trading Ban with Escalation to Senior Management with Note to Employee File Forth Deadline Missed + Severe Disciplinary Action as determined by Compliance 3rd Violation First Deadline Missed 60 Day Trading Ban with Escalation to Senior Management Second Deadline Missed 90 Day Trading Ban plus Disciplinary Action as determined by Compliance with Escalation to Senior Management with Note to Employee File Third Deadline Missed + Severe Disciplinary Action as determined by Compliance Failure to File / Incomplete / Late Code of Ethics Annual Acknowledgement (including 17-j1 Annual Personal Holdings Report) Code of Ethics Annual Acknowledgement Period during the month of October.Filed by: Failure to file by due date Written Warning Failure to file 15 calendar days after due date 30 Day Trading Ban with Escalation to Senior Management Failure to file 30 calendar days after due date 60 Day Trading Ban with Escalation to Senior Management with Note to Employee File Failure to file more than 45 calendar day after due date Severe Disciplinary Action as determined by Compliance Failure to File / Incomplete / Late INITIAL Code of Ethics Annual Acknowledgement (including 17-j1 Annual Personal Holdings Report) After 10 calendar days after date of access Written Warning After 20 calendar days after date of access Written Warning with Escalation to Senior Management After 30 calendar days after date of access 30 Day Trading Ban with Escalation to Senior Management After 40 calendar days after date of access 60 Day Trading Ban plus Disciplinary Action as determined by Compliance with Escalation to Senior Management with Note to Employee File PLEASE READ THE IMPORTANT NOTES ON THE FOLLOWING PAGE. 1 Compliance may take financial hardship into consideration in applying a trading prohibition.Please see important notes below for more information regarding financial hardship. 2 Compliance will take into consideration the employee's knowledge of portfolio trading and the severity and frequency of the violation in final determination of unwinding trades, profits disgorged and other disciplinary action, if any. 3 Deadlines are defined by Compliance and generally follow approximate 15-day periods after the First Deadline and are adjusted for the calendar month.You will be notified of the First Deadline in specific communications from Compliance when warranted.Subsequent deadlines will be communicated as appropriate when sanctions are levied. 17 Code of Ethics Code of Ethics Sanctions continued. Important Notes · Will consider certain Code of Ethics infractions on a case-by-case basis in determining a final decision on the technicality or materiality of the violation itself, as well as the (if applicable) ensuing sanctions levied on the employee. · The Sanctions listed in this document are guidelines.Compliance will solely determine the factors used in arriving in any decisions made apart from this Sanctions Schedule. · Final disciplinary sanctions will be determined by Compliance and Senior Management, which will take into consideration such factors, which include, but are not limited to, the period of time between violations, financial hardship, the employee's knowledge of portfolio trading and trading system technical difficulties.For example, violations occurring within a 24-month period will be taken into consideration, but will not be given full weight in the determination of disciplinary action. · Financial hardship may include the inability to pay for tuition and medical expenses and the inability to purchase a home.This will be determined on a case-by-case basis. · All violations will be reviewed on a rolling 1-year period and sanctions for second and third violations will be applicable if the violations occur within the same year. · Multiple simultaneous violations will be subject to all the applicable sanctions.For example, a portfolio manager who fails to obtain pre-clearance (2nd violation) and simultaneously violates the Same Day Rule (2nd violation), will be subject to a 60 Day Trading Ban (30+30) and be required to unwind the trade and disgorge any profit. · Multiple trading prohibitions are cumulative.Employees receiving multiple trading bans for a violation (as a result of missing multiple deadlines) will have a trading ban period equal to the sum of the multiple trading bans.For example, employees receiving a 30 Day Trading Ban for missing a First Deadline for filing, and subsequently a 60 Day Trading Ban for missing a Second Deadline for filing will have a Trading Ban period equal to 90 days. · Violations are noted in the employee’s Compliance file, and may also be noted in the employee’s personnel file, depending on the nature and severity of the violation. · Violations of the Code of Ethics are reported to Compliance Senior Management for review. · Continued violation of the Code of Ethics may subject you to severe penalties, including possible termination. 18
